— Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered June 19, 1987, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, by failing to move to vacate or withdraw his guilty plea, has failed to preserve for review his claim as to the sufficiency of the plea allocution (see, People v Pellegrino, 60 NY2d 636). In any event, reversal in the interest of justice is not warranted in this case on that ground.
The defendant’s pro se claim as to the ineffective assistance of counsel rests upon matters dehors the record and is not properly before this court (see, People v Whaley, 144 AD2d 510; CPL 440.10).
Finally, we find that the sentence imposed upon the defendant was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Kunzeman and Rubin, JJ., concur.